Citation Nr: 1424084	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psoriasis.

3.  Entitlement to service connection for psoriatic arthritis, to include as secondary to psoriasis.

4.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The case is now under the jurisdiction of the Portland, Oregon RO.  

A Board hearing was held before the undersigned in March 2011.  A transcript of this hearing is of record.  In July 2013, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for psoriasis, psoriatic arthritis, and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's report of in-service stressors occurring while he served aboard ship lacks credibility.  

2.  There are no service records or other credible evidence that corroborates the occurrence of the Veteran's alleged in-service stressors.



CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by June 2007 and October 2013 letters.  The claim was last readjudicated in January 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, private treatment records, and hearing testimony.

In addition, the Board notes that the case was remanded in July 2013 to provide the Veteran with proper notification regarding substantiating a claim for entitlement to service connection for PTSD based on a personal assault, and to obtain a ship history for the USS Turner Joy and relevant VA treatment records.  Information about the history of the USS Turner Joy was obtained, as were the required VA treatment records.  An October 2013 letter provided the required notification regarding PTSD claims based on a personal assault.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that at the March 2011 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for PTSD.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no credible evidence of an in-service stressor.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).
	
Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred.  First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2013).  This subsection is not for application in this case as the Veteran did not receive any awards indicative of serving in combat and it is not otherwise shown that he engaged in combat.  

Second, corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3) (2013).  One requirement in such a case is that the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  See id.  In this case, the claimed stressors that could be related to the fear of hostile military or terrorist activity are not consistent with the Veteran's service.  

The Veteran has alleged the following in-service stressors: physical and verbal abuse from shipmates, witnessing rescue operations and aircraft crashes where pilots were pulled from the water, witnessing small craft that would "come out after" his ship and then get destroyed by the ship, and his ship being "heavy in combat" and involved in gunfire support to land.  Board Hearing Tr. at 4-13; see also Substantive Appeal received from the Veteran in April 2009.  These stressors all reportedly occurred during the Veteran's service aboard the USS Turner Joy.  The Board has reason to question the Veteran's credibility in this case.  

While the Veteran claims that the above stressors occurred aboard the USS Turner Joy "[r]ight at the end of the conflict over [in Vietnam]" in 1973 and the beginning of 1974, the Veteran's service personnel records reflect that he did not report aboard the USS Turner Joy until March 7, 1974.  Board Hearing Tr. at 10-13.  In this case, the dates the Veteran was aboard ship are crucial to the veracity of the claimed stressors.  The Board finds that the Veteran was aboard the USS Turner Joy from March 7, 1974 to January 23, 1975, as reflected by his service personnel records.

According to the National Archives and Records Administration (NARA), a review of deck logs revealed no information that the USS Turner Joy operated in Vietnamese waters while the Veteran was aboard.  A ship's history, printed from http://en.wikipedia.org (accessed Dec. 5, 2013) was also provided by NARA.  This history reflects that when the Veteran reported aboard the USS Turner Joy, the ship was either enroute to or at its home port of San Diego, California.  While in San Diego, the ship was participating in normal operations - engineering and gunnery exercises at sea alternated with upkeep in port.  This continued until April 1974, at which time the ship began preparations for her first peacetime deployment to the western Pacific in a decade.  This history is not consistent with the Veteran's reports of heavy combat and small boat attacks.

Essentially, the evidence of record indicates that the USS Turner Joy only participated in operations in support of the conflict in Vietnam prior to the Veteran's arrival onboard.  In fact, the history specifically states that the first and only time the USS Turner Joy served a tour on the gunline was from late December 1972 to late January 1973 - this is prior to the Veteran's entry into the Navy.  In summary, the Veteran's testimony and statements are at odds with the recorded history of the ship he served aboard.  

As the evidence reflects that the Veteran did not engage in combat and the claimed stressors that could be related to the fear of hostile military or terrorist activity are not consistent with the Veteran's service, credible supporting evidence that a claimed in-service stressor actually occurred is required in this case before service connection for PTSD can be awarded.  See 38 C.F.R. § 3.304(f) (2013).

The Veteran's statements suggesting that he served aboard the USS Turner Joy while it was "heavy in combat" in support of operations in Vietnam are not credible, as discussed above.  Board Hearing Tr. at 9.  In light of the Veteran's unreliable statements about his service, the Board finds his other statements regarding what occurred aboard the USS Turner Joy to be similarly untrustworthy.  As such, the Board is affording no probative value to the Veteran's statements about claimed stressors occurring aboard ship.   

There is no evidence other than the Veteran's lay statements indicating that any of his claimed stressors actually occurred.  The Board recognizes that evidence of behavior changes following a claimed personal assault is one type of relevant evidence.  38 C.F.R. § 3.304(f)(5) (2013).  While the Veteran had poor performance marks during service, there is no evidence of behavior changes as the Veteran's performance marks are consistently low.  The Veteran's Enlisted Performance Record reflects that his behavior was not formally evaluated until he was aboard the USS Turner Joy.  The Veteran received non-judicial punishment on multiple occasions while aboard ship.  However, the Veteran has not alleged and the evidence does not suggest that this represents a change in his behavior.  In fact, a June 2007 report from the Vet Center indicates that the Veteran had discipline problems during school prior to his service in the Navy.  

As the Board has found the Veteran's statements regarding the occurrence of the only claimed stressors to be lacking credibility and the stressors are not verified by other sources, service connection for PTSD is not warranted. 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

I. VA Examinations

The claim of entitlement to service connection for psoriasis was previously remanded by the Board in part so that a medical opinion could be obtained regarding whether the Veteran has a skin disorder that had its onset in, or is otherwise related to his active service, to include receiving vaccinations and inoculations.  While an opinion was obtained in October 2013, the examiner did not address the Veteran's contention that he has psoriasis as a result of vaccinations and inoculations he received during service.  In addition, the examiner provided a negative opinion based in part on a long interval (30 years) between service and the Veteran coming to VA for treatment for his psoriasis, which was diagnosed on an unknown date.  The opinion does not address the significance of medical records from shortly after the Veteran's separation from service.  Specifically, an August 25, 1975 private treatment record indicating the Veteran had a reddish rash on the head of his penis resembling moniliasis, and an April 7, 1976 private treatment record indicating the Veteran had a rash on the hairline of the forehead and right knee.  

The claim of entitlement to service connection for a gastrointestinal disability was previously remanded by the Board in part so that a medical opinion could be obtained regarding whether the Veteran has a gastrointestinal disability that had its onset in, or is otherwise related to his active service.  In response to the Board's remand instruction, the Veteran was afforded a VA examination in October 2013.  However, the examination was limited to esophageal conditions.  As the Veteran had reports of gastrointestinal problems during service, such as gastritis and gastroenteritis, and testified that he has had stomach problems since service, an examination focusing on gastrointestinal disorders is also in order.  See Service Treatment Records dated September 22, 1974 (gastritis), September 30, 1974 (nonspecific gastroenteritis), July 30, 1975 (gastroenteritis); see also Board Hearing Tr. at 29; Substantive Appeal received from the Veteran in April 2009.

II. Federal Records

During one of his October 2013 examinations, the Veteran indicated that he was receiving benefits from the Social Security Administration (SSA) for his psoriatic arthritis and a spine disability.  Records from SSA may be relevant in this appeal but do not appear to be in the file.  Attempts should be made to obtain records associated with the Veteran's application for SSA benefits.  

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

2. After the development requested above is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed psoriasis.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any skin disorder present.  For each skin disorder identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such skin disorder had its onset in, or is otherwise related to the Veteran's active service, to include receiving vaccinations and inoculations.  

If psoriasis is not present on examination, the examiner should offer an opinion as to whether it is at least as likely as not that the psoriasis shown during the appeal period, although not on examination presently, had its onset in, or was otherwise related to the Veteran's active service, to include receiving vaccinations and inoculations.  

The examiner should address the significance, if any, of the private treatment records indicating that shortly after service the Veteran had a reddish rash on the head of his penis (resembling moniliasis) and a rash on the hairline of the forehead and right knee.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. After the development requested in item (1) is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed gastrointestinal disability.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should specifically identify any gastrointestinal disability present.  For each gastrointestinal disability identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such gastrointestinal disability had its onset in, or is otherwise related to the Veteran's active service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


